MEMORANDUM **
Erika Calderon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal and relief under Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence findings of fact, Hoxha v. Ashcroft, 319 F.3d 1179, 1182, n. 4 (9th Cir.2003), and de novo claims of due process violations, Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
Because Calderon failed to challenge the agency’s denial of asylum, withholding of removal, and CAT relief, these claims are waived. See Martinez-Setrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not raised in the opening brief are deemed waived).
We reject Calderon’s claim that the IJ violated her due process rights by not considering all of the country condition evidence because she received a full and fair hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring legal error and prejudice to prevail on a due process challenge).
We lack jurisdiction to review Calderon’s contention that the IJ violated her due process rights by not forwarding her asylum application to the State Department because she failed to raise this issue before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
*722PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.